 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRIS LAVALE WASHINGTON,                           No. 1:18-cv-00368-DAD-SKO (HC)
12                         Petitioner,                   ORDER REQUIRING PETITITONER TO
                                                         SUBMIT SIGNED DECLARATION
13              v.
                                                         [TWENTY-DAY DEADLINE]
14    C. PFEIFFER, Warden,
15                         Respondent.
16

17             On March 11, 2019, Petitioner filed a First Amended Petition in this action. Upon

18   examination of the petition, the Court discovered that the petition was not signed under penalty of

19   perjury. On March 15, 2019, the Court dismissed the First Amended Petition and directed

20   Petitioner to file a Second Amended Petition curing this deficiency. Petitioner was granted thirty

21   (30) days to do so, but he failed to comply or respond to the Court’s order in any manner.

22   Therefore, on April 29, 2019, the Court issued Findings and Recommendations to dismiss the

23   action.

24             On May 24, 2019, Petitioner filed objections to the Findings and Recommendations.

25   Petitioner states he seeks to comply with the Court’s order, but he does not have a copy of the

26   First Amended Petition that he filed and therefore is unable to rewrite or resubmit it and sign it

27   under penalty of perjury. Petitioner will be granted one final opportunity to comply with the

28   Court’s order. Failure to do so will result in submission of the Findings and Recommendation to
                                                        1
 1   the District Judge for dismissal of the action.

 2            Local Rule 131 requires a document submitted to the Court for filing to include an

 3   original signature. In addition, Rule 2 of the Rules Governing Section 2254 Cases requires a

 4   petition for writ of habeas corpus to “be signed under penalty of perjury by the petitioner.”

 5                                                  ORDER

 6            Accordingly, Petitioner is ORDERED to submit a document stating that he submitted the

 7   First Amended Petition and sign it under penalty of perjury. The document should contain an

 8   original signature. Petitioner is GRANTED twenty (20) days from the date of service of this

 9   order to comply with the Court’s directive.

10            Failure to comply with this Order will result in dismissal of the action.

11
     IT IS SO ORDERED.
12

13   Dated:     May 28, 2019                                        /s/   Sheila K. Oberto           .
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
